Exhibit 10.36

2011 and 2012 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

   2011
Annual Base
Salary (1)      2011
Targeted Bonus
(as a % of 2011
Annual Base
Salary)     2012
Annual Base
Salary (2)      2012
Targeted Bonus
(as a % of 2012
Annual Base
Salary)  

Claes Glassell(3)

Former President and Chief Executive Officer

   $ 500,000         60 %      —           —     

William M. Greenman(4)

President and Chief Executive Officer

   $ 415,000         60 %    $ 475,000         60 % 

Laurence M. Corash, M.D.

Senior Vice President, Chief Scientific Officer

   $ 378,755         35 %    $ 390,113         35 % 

Howard G. Ervin

Vice President, Legal Affairs and Chief Legal Officer

   $ 317,761         35 %    $ 327,295         35 % 

Kevin D. Green

Vice President, Finance and Chief Accounting Officer

   $ 242,000         35 %    $ 263,780         35 % 

Caspar Hogeboom(5)

President, Cerus Europe B.V. (6)

   $ 286,834         35 %    $ 290,936         35 % 

 

(1) Annual base salary was effective March 1, 2011, except for Mr. Greenman, as
discussed in footnote 4 below.

(2) Annual base salary was effective March 1, 2012.

(3) Mr. Glassell resigned as President and Chief Executive Officer effective
April 18, 2011.

(4) Mr. Greenman became President and Chief Executive Officer effective
April 18, 2011. Prior to his role as President and Chief Executive Officer,
Mr. Greenman served as the Company’s Senior Vice President, Business
Development & Marketing and Chief Business Officer, with an annual base salary
of $321,360 and a target bonus percentage of 35%, effective March 1, 2011.

(5) Mr. Hogeboom’s annual base salary has been converted from Euros to United
States dollar. Mr. Hogeboom’s 2011 annual base salary of €206,000 has been
converted from Euros to United States dollar by applying an average exchange
rate of €1 to $1.3924 for the year ended December 31, 2011. Mr. Hogeboom’s 2012
annual base salary of €224,540 has been converted from Euros to United States
dollar using the exchange rate of €1 to $1.2957, which was the exchange rate in
effect on December 31, 2011.

(6) Mr. Hogeboom’s title changed from General Manager, Cerus Europe to
President, Cerus Europe B.V., effective March 1, 2012.